      Case 2:17-cv-00805-JCH-CG Document 110 Filed 07/16/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JORGE RAY CORONA,

               Plaintiff,

v.                                                              CV No. 17-805 JCH/CG

CITY OF CLOVIS, et al.,

               Defendants.


             AMENDED ORDER SETTING TELEPHONIC STATUS CONFERENCE
                      AND SETTLEMENT CONFERENCE

        To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). Due to

the ongoing uncertainty created by the Covid-19 pandemic, and the likelihood that the

need for social distancing will continue through the date of the scheduled settlement

conference in this case, the Court will hold the upcoming settlement conference via

Zoom.

        The conference will be held on August 17, 2020, at 9:00 a.m. A telephonic

status conference will be held on August 4, 2020, at 2:00 p.m. to discuss the parties’

positions.

        IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person; counsel who will try the case must also attend in person. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and
      Case 2:17-cv-00805-JCH-CG Document 110 Filed 07/16/20 Page 2 of 4



during the conference.1

      IT IS FURTHER ORDERED that:

      1. By July 14, 2020, Plaintiffs’ counsel shall serve on Defendant’s counsel a
         concise letter that sets forth a settlement demand itemizing the principle
         supporting damages or other relief that Plaintiffs assert would appropriately
         be granted at trial.

      2. By July 21, 2020, Defendant’s counsel shall serve on Plaintiffs’ counsel a
         concise letter that sets forth a response to the settlement demand.

      3. By July 28, 2020, each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                based.

             d. This letter should also contain the email addresses and phone
                numbers for all participants in the settlement conference. This
                contact information will be used to send the invitation to attend
                the settlement conference via Zoom.

          These materials may be submitted to the Court by email:
          garzaschambers@nmd.uscourts.gov

      4. Each of these letters typically should be five (5) pages or fewer, and counsel
         will ensure that each party reads the opposing party’s letter before the
         settlement conference.

      5. Before August 4, 2020, counsel shall confer with one another about their
         clients’ respective positions.

      6. On August 4, 2020, at 2:00 p.m., counsel shall call Judge Garza’s AT&T line
         at (877) 810-9415, follow the prompts, and enter access code 7467959, for a
         pre-settlement telephonic status conference




      1.     This does not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as
otherwise required by law.

                                            2
      Case 2:17-cv-00805-JCH-CG Document 110 Filed 07/16/20 Page 3 of 4



      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           3
      Case 2:17-cv-00805-JCH-CG Document 110 Filed 07/16/20 Page 4 of 4



                                 Participating via Zoom

        In order to participate via Zoom, each of you (and any other individual
participating) will need to have the Zoom app installed on your computer or smart
phone. You can download the app for free at https://zoom.us.

Zoom device requirements:

   1. An internet-enabled device with a camera and mic, such as a tablet, smartphone,
      or computer.
   2. An internet connection – broadband wired or wireless (3G or 4G/LTE).
   3. Speakers and a microphone – built-in or USB plug-in or wireless Bluetooth.
   4. A webcam or HD webcam – built-in or USB plug-in.

      If you’ve never used Zoom before, please review the following short instructional
videos to become acquainted with the basics:

   1. How to Join a Meeting
   2. Joining & Configuring Audio & Video
   3. If you receive a message that you are waiting for the host to start this meeting, it
      means that the host has not started the meeting. You have successfully
      connected to Zoom, and the meeting will begin as soon as the host starts the
      session.

      If there is some reason you or your client cannot participate via Zoom, then
please contact Chambers at garzaschambers@nmd.uscourts.gov or call (575) 528-
1670 to discuss options.




                                            4
